t c memo united_states tax_court john w hauck jur petitioner v commissioner of internal revenue respondent docket no 10266-o0l filed date john w hauck jr pro_se timothy s murphy for respondent memorandum findings_of_fact and opinion ' petitioner vasquez judge pursuant to sec_6330 seeks review of respondent’s determination to proceed with collection of petitioner’s and tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - findings_of_fact none of the facts have been stipulated the exhibits received into evidence at trial are incorporated herein by this reference at the time he filed the petition petitioner resided in clinton michigan petitioner did not file federal_income_tax returns for and on date respondent mailed petitioner separate notices of deficiency for and for respondent determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an addition_to_tax pursuant to sec_6654 of dollar_figure for respondent determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an addition_to_tax pursuant to sec_6654 of dollar_figure petitioner timely received these notices of deficiency petitioner voluntarily chose not to file a petition with the court with respect to and on date respondent assessed the deficiencies and additions to tax for and determined in the notices of deficiency in petitioner filed a power_of_attorney with respondent authorizing joseph john brune iii and thomas w - roberts to represent petitioner for his through tax years on date revenue_officer henry morrison mailed petitioner and mr roberts a copy of the summary record of assessments racs report racs report for date an explanation of the racs report by disclosure_officer michael ormond petitioner’s individual_master_file tax module for and and petitioner’s literal transcript for and these tax modules listed the assessment_date for and as date on date respondent mailed petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing form_1058 for and petitioner timely requested a hearing the only issues raised in petitioner’s request for a hearing were the lack of a valid summary record of assessment and the validity of the assessment appeals officer diane villa mailed petitioner and his representatives a letter scheduling a hearing for date on date petitioner’s representative called respondent and requested that the hearing be held via the telephone on date ms villa held a hearing via telephone with mr roberts petitioner attempted to have a court reporter present at the hearing and wanted the opportunity to cross- examine witnesses respondent denied petitioner’s regquest to q4e- have a court reporter and cross-examine witnesses at the hearing the only issues petitioner raised at the hearing were the validity of the assessment for and and an issue regarding a levy the issue regarding the levy was resolved at the hearing as no levy had taken place during the hearing mr roberts acknowledged that petitioner had received the racs report and petitioner’s transcripts of account for and ms villa reviewed the transcripts of account provided to petitioner by mr morrison and then-current transcripts of account for and to verify the name of petitioner the tax periods the type of tax the date of the assessments and the amount of the assessments in verifying the accuracy of the assessments ms villa compared the amounts determined in the notices of deficiency for and with the amounts assessed on petitioner’s transcripts of account these numbers matched on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and determining to proceed with collection respondent however allowed mr roberts to tape record the hearing during the hearing petitioner did not raise the underlying tax_liabilities any collection alternatives or the appropriateness of the proposed collection activities nor did he identify any irregularities in the assessment process - - opinion petitioner argues that because the assessment was made on the racs report rather than form 23c summary record of assessments no valid assessment exists and because the appeals officer did not review a form 23c she did not verify the assessment as reguired by sec_6330 petitioner further argues that review of a transcript of account is insufficient verification for the purposes of sec_6330 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein e g schnitzler v commissioner tcmemo_2002_159 citing five other cases to support this principle we have repeatedly held that the commissioner may rely on transcripts of account to satisfy the verification requirement of sec_6330 id kaeckell v commissioner tcmemo_2002_114 obersteller v commissioner tcmemo_2002_106 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 additionally we have held that the use of a racs report instead of a form 23c in making an assessment does not constitute an irregularity in respondent’s assessment procedure 118_tc_365 respondent for a number of years has been making a transition in his assessment procedure from the use of a manually prepared form 23c to the use of the racs report id petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b on brief petitioner also argues that he did not receive a sec_6330 hearing because he was not allowed to have a court reporter to call witnesses or to cross-examine witnesses at the sec_6330 hearing generally we do not consider issues that we note that the taxpayer in 118_tc_365 was thomas w roberts---petitioner’s representative prior to trial - are raised for the first time at trial or on brief 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions at trial the court informed petitioner the court had already ruled that taxpayers are not entitled to a court reporter to subpeona witnesses or to cross-examine witnesses at the sec_6330 hearing davis v commissioner supra pincite additionally the court advised petitioner that we had previously held that for sec_6330 cases whether or not the taxpayer was given a copy of a form 23c did not affect the validity of the regardless of whether petitioner was given an appropriate hearing there was a valid determination a hearing is not required as a prerequisite to our jurisdiction 117_tc_159 see also tilley v commissioner tcmemo_2002_161 --- - assessment at that time the court admonished petitioner that he was wasting the court’s time at trial respondent advised the court that he had provided petitioner with a copy of 115_tc_35 at the conclusion of the trial respondent argued that petitioner was fighting a frivolous battle and that this case was nothing more than an attempt to further delay the collection activities we agree in the petition at trial and on brief petitioner raised primarily for delay arguments and contentions that we have previously rejected thereby causing the court to waste its limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
